USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                                                 United States Court of Appeals                     For the First Circuit                                                                No. 97-2430                          UNITED STATES,                            Appellee,                                v.                           PAUL DEVITO,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS        [Hon. Nathaniel M. Gorton, U.S. District Judge]                                                                                             Before                                                     Torruella, Chief Judge,                 Coffin, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                     Dana A. Curhan on brief for appellant.     Donald K. Stern, United States Attorney, and Alexandra Leake,Assistant United States Attorney, on brief for appellee.May 18, 1998                                                                  Per Curiam.  Upon careful review of the briefs andrecord, it plainly appears that we do not have jurisdiction toconsider the extent of the downward departure allowed by thedistrict court, notwithstanding defendant's allegation of disparatetreatment.  See United States v. McAndrews, 12 F.3d 273, 276 (1stCir. 1993); United States v. Ruiz, 905 F.2d 499, 508-09 (1st Cir.1990).    Defendant raises no other cognizable challenge to hisconviction or sentence, and therefore, we affirm the judgment.  See1st Cir. Loc. R. 27.1.